Citation Nr: 0824817	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to March 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In October 2005, the veteran withdrew his appeal on the issue 
of entitlement to service connection for post-traumatic 
stress disorder.


FINDINGS OF FACT

1.  Degenerative joint disease of the knees was not present 
in service or until many years thereafter, and the veteran's 
current degenerative joint disease of the knees is not 
etiologically related to service.

2.  Tinnitus was not present in service and is not 
etiologically related to service.

3.  In an unappealed April 2001 rating decision, the RO 
denied entitlement to service connection for bilateral 
hearing loss disability.

4.  The evidence associated with the claims file subsequent 
to the April 2001 rating decision, when considered by itself 
or with previous evidence of record, is cumulative and 
redundant of the evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by active service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not present in service and is not 
etiologically related to service.
 
3.  In an unappealed April 2001 rating decision, the RO 
denied entitlement to service connection for bilateral 
hearing loss disability.
 
4.  The evidence associated with the claims file subsequent 
to the April 2001 rating decision, when considered by itself 
or with previous evidence of record, is cumulative and 
redundant of the evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.
 
 
CONCLUSIONS OF LAW
 
1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by active service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
 
2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).
 
3.  The evidence received since the April 2001 rating 
decision denying entitlement to service connection for 
bilateral hearing loss disability is not new and material. 
 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account of 
the rule of prejudicial error')."
 
The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In addition, the Court has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented. 
 Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
The record reflects that the RO provided the veteran with the 
notice required by the VCAA by letters mailed in March 2005 
and May 2005 and the statement of the case mailed in April 
2006.  The March 2005 letter and statement of the case 
informed him of the definitions of the terms "new" and 
"material" and of the reasons for the previous denial of 
his claim of entitlement to service connection for bilateral 
hearing loss disability.  In the Board's opinion, the veteran 
was adequately put on notice of the type of evidence he 
should submit or identify in order to reopen his claim.
 
The record also reflects that notice regarding the 
disability-rating and effective-date elements of the claims 
was provided in March 2006.  Although this notice was 
provided after the initial adjudication of the claims, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a bilateral knee 
disability or for tinnitus, and that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
disability.  Consequently, any questions regarding the 
effective date and the disability rating are moot.  
 
The veteran was not afforded a VA examination as part of the 
development of his claims for service connection for 
degenerative joint disease of the knees and tinnitus.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  A claimant must show more 
than a current disability to trigger the duty to assist; 
there also must be at least some probative suggestion of a 
causal connection between the disability and military 
service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
 Further, the evidence of this link, or nexus, must be 
competent, i.e., offered by someone with the necessary 
medical training and/or expertise to make this type of 
determination.   Id.  
 
Admittedly, the threshold for the duty to arrange an 
examination is rather low. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claims.  The record contains no 
suggestion or indication that the veteran's disabilities are 
associated with his military service, despite his 
unsubstantiated assertions to the contrary.  Moreover, there 
is no reasonable possibility that a VA examination would 
result in evidence to substantiate the claims.  Accordingly, 
the Board has determined that VA is not obliged to afford the 
veteran a VA examination in response to these claims.
 
The record reflects that the veteran's service medical 
records and pertinent VA treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board also is unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.
 
Accordingly, the Board will address the merits of the claims.
 
Service Connection Claims
 
Legal Criteria
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).
 
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Bilateral Knee Disability
 
The veteran contends that service connection is warranted for 
degenerative joint disease of the knees.  He maintains that 
this disorder resulted from participating in in-service 
sporting activities, including running.
 
Service treatment records are negative for complaints or 
treatment related to either of the veteran's knees.  A report 
of medical examination prepared in November 1978, shortly 
before his entrance into active duty, reflects that his lower 
extremities were clinically evaluated as normal.  In a 
contemporaneous report of medical history, the veteran denied 
a history of swollen or painful joints, arthritis, or a 
"trick" or locked knee.  The reports of medical examination 
and medical history prepared in February 1981, shortly before 
the veteran's release from active duty, also reflect that his 
lower extremities were clinically evaluated as normal and 
that he denied any history of knee problems.
 
The earliest post-service medical evidence of degenerative 
joint disease in the veteran's knees is a June 1999 VA 
outpatient treatment record.  That record notes the veteran's 
report that he was a former soccer player.  Physical 
examination revealed crepitus in both knees.  The veteran's 
health care provider rendered a diagnostic impression of 
degenerative joint disease in the knees, and a June 1999 X-
ray study of the left knee revealed "very minimal 
degenerative change."  The veteran also reported a history 
of arthritis in a July 2003 outpatient treatment record.
 
The medical evidence of record establishes that the veteran 
has degenerative joint disease in the knees.  However, there 
is no evidence that this disability developed until many 
years after the veteran's release from active duty.  In 
addition, there is no competent medical evidence linking such 
disability to military service.  The Board acknowledges the 
veteran's contention that his VA health care providers 
attributed his knee disability to his in-service sports 
activities.  The substantial VA outpatient treatment records 
associated with the claims files, however, contain no notes 
or statements consistent with this contention.  The Board 
also acknowledges the veteran's belief that the degenerative 
joint disease in his knees is related to playing sports in 
service.  This belief, however, does not constitute competent 
medical nexus evidence because the veteran, as a layperson 
without medical training, is not qualified to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  
 
In the absence of medical evidence of a link between the 
degenerative joint disease of the veteran's knees and 
service, the preponderance of the evidence is against the 
claim.  Accordingly, service connection for degenerative 
joint disease of the knees is not warranted.
 
Tinnitus
 
The veteran contends that service connection is warranted for 
tinnitus because it is related to service.  Specifically, he 
maintains that he developed tinnitus because he was exposed 
to artillery fire in service.
 
Service treatment records reflect no complaints or treatment 
related to tinnitus.  The veteran denied problems with his 
ears in reports of medical history dated in November 1978 and 
February 1981, and contemporaneous reports of medical 
examination show that his ears were clinically evaluated as 
normal.  
 
The only medical evidence of tinnitus is a March 2004 VA 
outpatient treatment record.  That record notes the veteran's 
report of tinnitus that occurred three to four times per 
week.  He stated that the tinnitus was characterized by "a 
boom sound" and denied that it sounded like a "ring, hum, 
buzz, rushing, or crickets."  Notably a diagnosis of 
tinnitus was not rendered by the examining health care 
provider.
 
It is unclear from the medical evidence of record whether the 
veteran currently has tinnitus since no clinical diagnosis 
has been rendered by a person with medical training.  
However, even assuming that the veteran does have tinnitus, 
service connection for the disability is not warranted 
because there is no medical evidence linking it to military 
service.  The Board acknowledges the veteran's April 2005 
statement, which attributes his tinnitus to his in-service 
exposure to artillery noise.  This statement, however, is not 
competent evidence of the alleged nexus because laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  Espiritu, 2 Vet. App. at 494.  
 
In the absence of medical evidence of a link between the 
veteran's current tinnitus and service, the preponderance of 
the evidence is against the claim.  Accordingly, service 
connection for tinnitus is not warranted.
 
Claim to Reopen
 
Legal Criteria
 
In general, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.
 
New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
 
 Analysis
 
Service connection for bilateral hearing loss disability was 
denied in an unappealed April 2001 rating decision.  This 
decision was based on the RO's determination that the medical 
evidence failed to demonstrate the presence of bilateral 
hearing loss disability, as defined by 38 C.F.R. § 3.385 
(2007), or a relationship between such disability and 
service.
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory  
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.
 
The evidence of record in April 2001 included the veteran's 
service treatment records and VA outpatient treatment 
records.  The pertinent service treatment records consisted 
of audiograms performed in November 1978, November 1979, and 
February 1981.  Notwithstanding the February 2001 finding of 
sensorineural hearing loss none of these audiograms reflected 
the presence of hearing loss disability, as defined by 
38 C.F.R. § 3.385, in either of the veteran's ears.  
 
The pertinent VA treatment records consisted of a November 
2000 audiogram, which did not show hearing loss disability, 
as defined by 38 C.F.R. § 3.385, in either ear and a February 
2001 treatment record, which included a diagnostic impression 
of mild sensorineural hearing loss bilaterally.  That record 
also noted that the veteran's last audiogram was "near 
normal" with 100 percent speech discrimination scores.
 
The pertinent evidence received since the April 2001 denial 
includes a March 2004 VA audiology consultation treatment 
record.  The audiologist noted the veteran's complaint of 
bilateral hearing difficulty and stated that the new 
audiogram results reflected some improvement in hearing 
compared to the November 2000 results.
 
Although the relevant medical evidence added to the record 
since April 2001 is new, it is not material because, by 
itself or when considered with previous evidence of record, 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  Essentially, the evidence is 
cumulative and redundant in nature because it continues to 
show that the veteran does not have hearing loss disability, 
as defined by 38 C.F.R. § 3.385, in either ear.  The evidence 
also fails to raise a reasonable possibility of 
substantiating the claim since service connection may not be 
granted in the absence of a present disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).
 
The Board acknowledges the veteran's complaints of diminished 
hearing acuity and notes that he is competent to report the 
presence of observable symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, in view of the medical 
evidence which establishes that no hearing loss disability 
exists, the veteran's lay statements are insufficient to 
establish a reasonable possibility of substantiating the 
claim.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
finds that the evidence received since April 2001 denial is 
not new and material evidence which would warrant reopening 
of the claim.
 
 
ORDER
 
Entitlement to service connection for degenerative joint 
disease of the knees is denied.
 
Entitlement to service connection for tinnitus is denied.
 
New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
bilateral hearing loss disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


